DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Response to Amendment
Claims 52-55, 58-59, 79-85, 87-93 and 95-98 are pending in the Amendment filed 12/02/2020.
The rejection of claims 58, 84, and 93-96 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendment to claims 58, 84, and 93 (amended to use consistent terms) and claims 94-96 (amended to remove the relative term “substantially radial path”). 
The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claims 52 and 88, and Applicant’s persuasive arguments. See Response to Arguments below.
Claims 52-55, 58-59, 79-85, 87-93 and 95-96 are allowed. 
Claims 97 and 98 are rejected under 35 U.S.C. 112(b), as set forth below.
Claims 97 and 98 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 12/02/2020, with respect to claims 52, 79, and 88 have been fully considered and are persuasive.  The 102 and 103 rejections of record are withdrawn: 

The rejection of claims 52-55, 58-59, 79-84 and 87-96 under 35 U.S.C. 103 as being unpatentable over Michael et al. (US 5464482 A) is withdrawn; and 
The rejection of claims 85-86 under 35 U.S.C. 103 as being unpatentable over Michael et al. (US 5464482 A), as applied to claims 79-84 and 87 above, and further in view of Fountain (US 8834648 B2) is withdrawn.
Applicant argues as to claim 52:
“Michael discloses a dishwasher wash arm assembly (see Abstract). The wash arm 30 includes two secondary wash arms 38 that rotate on the wash arm 30 (see, e.g., col. 2, 11. 37-53, and FIG. 3). The wash arm 38 and the wash arm 30 are in mechanical communication through a timing gear system that times the rotation of the wash arm 38 on the wash arm 30, such that the wash arm 38 rotates outward into the corners of the dishwasher as the wash arm 30 reaches the corners (see, e.g., col. 3, 11. 7-33, and FIGS. 8-14). The rotating secondary wash arms 38 of Michael do not and cannot move in a linear path with respect to was arm 30, and cannot maintain a constant distance from the sidewall of the dishwasher. Thus, Michael fails to disclose or suggest extending and retracting at least one extendable spraying member as a central rotational member rotates such that the at least one extendable spraying member is maintained at a constant distance from sidewall surfaces in a polygonal bin, as recited in Claim 52. Furthermore, the rotating wash arm 38 cannot move in a linear path with respect to said wash arm 30. Thus, Michael also fails to disclose or suggest at least one extendable spraying arm movably attached to at least one arm, wherein the at least one extendable spraying arm is extendable from the arm in a linear path that is substantially parallel to the arm, as recited in Claim 52. Claim 52 is patentable over Michael for at least these reasons.” [“Remarks”, pg. 9, para. 2]. 
In response this argument is persuasive because the wash arms 38 of Michael are not extendable and retractable in a linear path, as recited in amended claim 52, and instead wash arms 38 extend in a circular or rotational path [Figs. 8-15]. Michael further fails to teach the wash arm 38 maintains a constant 
Applicant argues as to claims 52 and 79: 
“As explained above, the rotating secondary wash arms 38 of Michael cannot maintain a constant distance from the sidewall of the dishwasher. The Office Action states that Michael maintains wash arm 38 at a substantially constant distance in a range of 1 inch to 6 inches (see para. 9 of the Office Action), which apparently means that the distance of the wash arm 38 fluctuates in a limited range with respect to the sidewall of the dishwasher due to the rotation of wash arm 38. This is an implicit admission that wash arm 38 does not maintain a constant distance from the sidewall of the dishwasher. Of course, it cannot because it rotates. Furthermore, a rotating arm mounted on another rotating arm cannot be modified to maintain a constant distance from the interior of a rectangular dishwasher. Thus, Michael fails to disclose or suggest extending and retracting at least one extendable spraying member as a central rotational member rotates such that the at least one extendable spraying member is maintained at a constant distance from sidewall surfaces in a polygonal bin, as recited in Claim 52. Claim 79 includes similar limitations. Thus, Michael fails to disclose or suggest the methods of Claims 52 and 79 for at least this reason.” [“Remarks”, pg. 10-11].
In response, this argument is persuasive because Michael fails to teach the wash arm 38 maintains a constant distance from the sidewall of the dishwasher, as evident from the structure and operation of Michael’s apparatus having a rotating arm 38 positioned on another rotating arm 78 [Fig. 8-15; col. 4, lines 13-39]. This argument is further persuasive in view of Applicant’s clarification that the instant specification at para. 0011, which reads “a constant distance (e.g., 1 to 6 inches) from the interior sidewalls”, is disclosing a range of distances (a distance of 1 inch, for example), which may be held constant, rather than defining a constant distance as a distance that may fluctuate within a range of 1 to 6 inches in order to be considered “constant”.  
Applicant argues as to claim 88:

In response, this argument is persuasive for the reasons put forth by Applicant, that Michael fails to teach or suggest a spraying member having at least one spray nozzle thereon and the at least one nozzle “maintains a spraying orientation aimed at said sidewalls”, as recited in amended claim 88, because Michael teaches the spray holes are directed in an upward orientation (i.e., aimed at the ceiling of the washing chamber) [col. 1, lines 41-52]. 
For the foregoing reasons, the prior art rejections of record are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 97 and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 97 and 98 each recite the limitation “at least one extendable spraying arm includes at least one nozzle is held at a substantially constant distance from said sidewalls and maintains a spraying orientation…” in lines 1-2, which renders the claim unclear and therefore indefinite.  It appears the claim that is held…”, and the claim has been interpreted to that effect for the purposes of examination. Presently, the grammatical error renders the claim unclear as to whether it is the nozzle or the extendable spraying arm which “is held at a substantially constant distance…and maintains a spraying orientation…”
Claim 98 recites the limitation "extendable spraying arm” in line 1. There is insufficient antecedent basis for this limitation in the claim or in base claim 79. For the purposes of examination, the limitation has been interpreted as “extendable spraying member”, as recited in base claim 79. 
Allowable Subject Matter
Claims 52-55, 58-59, 79-85, 87-93 and 95-96 allowed.
Claims 97 and 98 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s amendment to independent claims 52 and 88, and Applicant’s persuasive arguments have overcome the rejections of record over the closest prior art of record, Michael et al. (US 5464482 A).  See Response to Arguments above. 
As to claim 52, the closest prior art of record fails to teach or suggest, alone or in combination, the feature of “wherein said at least one extendable spraying arm is extendable from said arm in a linear path that is substantially parallel to said arm”, in conjunction with the other claimed features of independent claim 52.
Claims 53-55 and 58-59 are considered allowable based upon their dependence on claim 52.
As to claim 79, the closest prior art of record fails to teach or suggest, alone or in combination, the feature of “said at least one extendable spraying member is maintained at a constant distance from sidewall surfaces in said polygonal bin”, in conjunction with the other claimed features of independent claim 79.
Claims 80-85, 87, and 95 are considered allowable based upon their dependence on claim 79.

Claims 89-93 and 96 are considered allowable based upon their dependence on claim 88.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 10779702 B2) is cited to show a spraying assembly for dish washing machine [Abstract] and resulting spray profiles [Figs 12-13].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713